David McCraw              March 17, 2021
Senior Vice President &
Deputy General Counsel

T 212 556 4031

mccraw@nytimes.com

620 8th Avenue            BY ECF
New York, NY 10018
nytimes.com               Hon. John G. Koeltl
                          United States District Judge
                          Daniel Patrick Moynihan Courthouse
                          500 Pearl St.
                          New York, NY 10007-1312

                          Re:     Cohen v. United States (20-cv-10833) Access to Filings

                          Dear Judge Koeltl:

                          I write on behalf of The New York Times Company (“The Times”) to
                          seek the unsealing of the filings in the above-referenced action. Both the
                          First Amendment and federal common law set stringent standards that
                          must be met before the public’s right of access to judicial records can be
                          denied.1 We see nothing on the record to suggest that the standards for
                          sealing have been met in this case, in which every significant filing is
                          restricted from public access.

                          The constitutional right applies to any court documents or proceedings
                          where (i) there has been a history of access and (ii) public oversight
                          logically plays a beneficial role in the administration of justice—the so-
                          called “experience and logic” test. See Press-Enterprise Co. v. Superior
                          Court of California, 478 U.S. 1, 8–9 (1986); see also Hartford Courant
                          Co. v. Pellegrino, 380 F.3d 83, 92 (2d Cir. 2004). Habeas proceedings
                          have been found to be subject to the First Amendment right. In re
                          Guantanamo Bay Detainee Litig., 630 F Supp 2d 1, 9 (D.D.C. 2009);

                          1
                           The right of access is an affirmative, enforceable public right, and the standing
                          of the press to enforce it is well settled. See, e.g., Globe Newspaper Co. v.
                          Superior Court, 457 U.S. 596, 609 n.25 (1982); Hartford Courant Co. v.
                          Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004).
Stephanski v Goord, 2005 U.S. Dist. LEXIS 5509, at *2–3 (W.D.N.Y.
Mar. 29, 2005); but see Dhiab v. Trump, 852 F.3d 1087 (D.C. Cir. 2019)
(court fails to agree on whether First Amendment right applies to habeas
proceeding involving national security).

The scope of the First Amendment right of access is now well established
through a series of Supreme Court decisions, beginning with Richmond
Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980), and subsequent
decisions of the Second Circuit. See, e.g., Lugosch v. Pyramid Co., 435
F.3d 110, 120 (2d Cir. 2006). The access right applies to both proceedings
and the documents that are part of the proceedings. In re New York Times
Co., 828 F.2d 110, 114 (2d Cir. 1987). While the right of access is
presumptive, the presumption can be overcome only if a party
demonstrates that:

       1. There exists a “substantial probability” that unsealing will
          cause harm to a compelling governmental interest;

       2. There exists no reasonable alternative to adequately protect the
          threatened interest;

       3. Any denial of access is narrowly tailored to serve that interest;
          and

       4. A denial of access would prevent the harm sought to be
          avoided.

Press-Enterprise Co., 478 U.S. at 13–14; see also United States v. Doe,
629 F. App’x. 69, 72 (2d Cir. 2015) (summary order). Further, the court
must make “specific, on the record findings” supporting the denial of
access. Press-Enterprise Co., 478 U.S. at 13; accord Lugosch, 435 F.3d at
120.

Nothing in the record indicates that either party has made the high
showing required to seal the record before the Court. Nothing suggests
that the case involves national security or any other interest that might be
sufficient to warrant sealing of some part of the record.




                                      2
A presumption of access also arises at common law and applies to habeas
proceedings. Stephanski, 2005 U.S. Dist. LEXIS 5509, at *2–3; see also
Dhiabp, 852 F.3d at 1098 (finding that common law right is overcome
under the facts of national security habeas case).

Every “judicial document” is subject to a presumption of access. Lugosch,
435 F.3d at 119 (defining “judicial document” as any material presented to
the court “relevant to the performance of the judicial function and useful
in the judicial process”) (citation and internal marks omitted). The weight
of that presumption turns on the nature of the specific document at issue,
taking into account “the role of the material at issue in the exercise of
Article III judicial power and the resultant value of such information to
those monitoring the federal courts.” Id. (citation and internal marks
omitted). Once the court has determined the weight of that presumption, it
must then balance the value of public disclosure against “countervailing
factors.” Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814
F.3d 132, 143 (2d Cir. 2016).

The presumption of access is at its peak when documents contribute
materially to the Article III powers of the court—that is, to the rendering
of verdicts and orders affecting “substantive legal rights.” Lugosch, 435
F.3d at 121. At the other end of the spectrum are documents that play a
“negligible role in the performance of Article III duties,” like those solely
before the court to resolve a discovery dispute. Id. Here, where the sealed
material goes to the heart of the claim before the Court and the
Government’s response to that claim, the presumption is at its apex.
Neither party has proposed on the record that there is any interest of any
sort to overcome the presumption.

Accordingly, we ask that the filings in this case be unsealed. We thank the
Court for its consideration of this matter.

Respectfully submitted,




David E. McCraw


                                      3
cc:   Michael Cohen (by email)
      Allison Rovner (by email)




                                  4
